ROBERTS, Justice,
dissenting.
For the reasons set forth in the Opinion of the Court in Pennsylvania Human Relations Comm’n. v. Alto-Reste Park Cemetery Ass’n., 453 Pa. 124, 306 A.2d 881 (1973), and my dissenting opinions in Pennsylvania Human Relations Commission v. Zamantakis, 478 Pa. 454, 387 A.2d 70 (1978) and Pennsylvania Human Relations Comm’n. v. St. Joe Minerals Corp., 476 Pa. 302, 382 A.2d 731 (1978) (Roberts, J., joined by Nix, J., dissenting), I dissent.
NIX, J., joins in this dissenting opinion.